In his motion to suppress, Lang contested the search of his car (driven by Hill) on the ground that the police lacked probable cause to conduct a warrantless search. The state defends the warrantless search and seizure on the basis of the "plain view" exception to the Fourth Amendment warrant requirement, arguing that the discovery of contraband in plain view on the front seat of Lang's car gave Sergeant Luck probable cause to search the trunk of Lang's car.9
In accordance with Ornelas v. United States (1996),517 U.S. 690, 116 S.Ct. 1657, 134 L.Ed.2d 911, a reviewing court examinesde novo the issues of reasonable suspicion and probable cause in a motion to suppress.
The fact that an item is in "plain view" is never enough to justify the warrantless seizure of evidence. Texas v. Brown
(1983), 460 U.S. 730, 738, 103 S.Ct. 1535, 1541, 75 L.Ed.2d 502,511; Coolidge v. New Hampshire (1971), 403 U.S. 443, 468,91 S.Ct. 2022, 2039, 29 L.Ed.2d 564, 584. In order to prevail in an argument based on the "plain view" exception to the warrant requirement, the state has to prove two things: that the initial intrusion leading to the item's *Page 39 
discovery was lawful and that it was "immediately apparent" that the item was incriminating. State v. Waddy (1992), 63 Ohio St.3d 424,442, 588 N.E.2d 819, 833, citing Coolidge, supra, at 466,91 S.Ct. at 2038, 29 L.Ed.2d at 583. I have no problem at all accepting the state's argument that it was immediately apparent that what was on the front seat was contraband. However, I believe that the initial intrusion by the police which ultimately led to the discovery of the contraband in Lang's car trunk was unlawful. Therefore, I would sustain this part of the assignment of error.
First, I disagree with my colleagues' assertion that it was "uncontroverted" that Nathan Hill stopped the car he was driving of his own accord without any show of authority by Sergeant Luck. I believe that the record demonstrates, and so did the trial court, that the stop and subsequent questioning of Hill by Sergeant Luck were not consensual.
I also disagree with my colleagues in the majority that Lang had no standing to challenge the search. When Hill was cited for driving without a license, he was refused permission to move the car. At that point, Lang stepped forward and stated that he owned the car. This ownership interest was not challenged. Therefore, Lang has standing to challenge the search of his car.Rakas, supra; State v. Carter (1994), 69 Ohio St.3d 57,630 N.E.2d 355; State v. Painter (Apr. 11, 1994), Clinton App. Nos. CA-9307022 and CA-9307024, unreported, 1994 WL 118985. Since the state defends this search on the basis of the "plain view" exception to the warrant requirement, it has the burden pursuant to Xenia v. Wallace (1988), 37 Ohio St.3d 216, 524 N.E.2d 889, and Waddy, 63 Ohio St.3d 424, 588 N.E.2d 819, supra, of proving the validity of the initial stop.
Before making an investigatory stop of an automobile, a police officer must have reasonable, articulable suspicion that the person to be detained is or has been involved in criminal activity. Terry v. Ohio (1968), 392 U.S. 1, 88 S.Ct. 1868,20 L.Ed.2d 889. The propriety of an investigative stop should be examined in light of the totality of the surrounding circumstances. State v. Bobo (1988), 37 Ohio St.3d 177,524 N.E.2d 489, paragraph one of the syllabus.
Under the facts of this case, no reasonable, articulable suspicion existed for the initial stop. Sergeant Luck became suspicious after checking the license plates on the car Hill was driving and finding the car registered to an address outside Winton Terrace. The fact that a car is outside of the neighborhood where its registered owner lives is hardly incriminating. This fact, combined with the simple observation of individuals in a high-crime area standing by a car and the dispersal of these individuals as a police car approaches does not create reasonable, articulable suspicion that criminal activity is afoot. Terry, supra; State v. Carter (1994), 69 Ohio St.3d 57,  630 N.E.2d 355; cf. State v. Fincher (1991), 76 Ohio App.3d 721,  603 N.E.2d 329; State v. Arbogast (Dec. 29, 1995), Hamilton *Page 40 
App. Nos. C-950315 and C-950316, unreported, 1995 WL 763689. Acts that are essentially neutral or ambiguous in nature do not become specifically criminal in character because they occur in a high-crime area. Carter, supra; State v. Chandler (1989),54 Ohio App.3d 92, 560 N.E.2d 832; State v. Martin (Jan. 25, 1995), Montgomery App. No. 14275, unreported, 1995 WL 29218.
Since I believe (1) that the encounter between Hill and Sergeant Luck was not a consensual one, and (2) that this initial intrusion which ultimately led to the discovery and seizure of evidence from Lang's car was not lawful, I believe that the plain-view exception to the warrant requirement of the Fourth Amendment does not apply. I also believe that the contraband seized from Lang's trunk should have been suppressed, since the exclusionary rule reaches not only primary evidence obtained as a direct result of an illegal search or seizure, but also reaches evidence derived from such illegality (commonly referred to as the "fruit of the poisonous tree"). Wong Sun v.United States (1963), 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441. Therefore, I would hold that the trial court erred by refusing to grant Lang's motion to suppress the evidence seized from his car.
9 To suppress evidence obtained pursuant to a warrantless search, a defendant is required to "raise the grounds upon which the validity of the search or seizure is challenged in such a manner as to give the prosecutor notice of the basis for the challenge." Xenia v. Wallace (1988), 37 Ohio St.3d 216,524 N.E.2d 889, paragraph one of the syllabus. Once this is done, "the prosecutor bears the burden of proof, including the burden of going forward with evidence, on the issue of whether probable cause existed for the search or seizure." Id. at paragraph two of the syllabus.